Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
 
Status of Claims

Claim 1 and 4 has been amended.
Claims 1 and 4-6 are currently pending and have been examined. 


	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1 and 4-6 are drawn to a system (i.e., a machine/manufacture). As such, claims 1-6 are drawn to one of the statutory categories of invention (Step 1: YES).


Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 recites/describes the following steps:
receive promotion data; 
generate a first set of coupon data based upon the promotion data; 

These steps, under its broadest reasonable interpretation, describe or set-forth offering coupons for medically tailored meals, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
“server”
“promotion analysis server”
Retail store system comprising a store controller”
“terminals”
“a processor”
“a storage device commutatively coupled to the process[or]”
“logic configured to be processed by the processor” 
“transmit[ting] generated coupon data to a retail server; wherein the generated coupon data comprises approved products list data and medically tailored meals data and MTM” [Claim 1]
“wherein a user card comprising an identifier is utilized by the retail store system using the store controller to determine: relevant products for a consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data; 2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated March 25, 2022 After Final Office Action of January 25, 2022 wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage”

The requirement to execute the claimed steps/functions “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “logic configured to be processed by the processor” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “transmit[ting] generated coupon data to a retail server; wherein the generated coupon data comprises approved products list data and medically tailored meals data” and “wherein a user card comprising an identifier is utilized by the retail store system using the store controller to determine: relevant products for a consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data; 2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated March 25, 2022 After Final Office Action of January 25, 2022 wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because coupon data comprising approved products is insignificant data gathering required in any implementation of the abstract idea of targeted coupons. Matching information and transmitting generated coupon data is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 4-6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-6 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “logic configured to be processed by the processor” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “logic configured to be processed by the processor”   serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “transmit[ting] generated coupon data to a retail server; wherein the generated coupon data comprises approved products list data and medically tailored meals data” and “wherein a user card comprising an identifier is utilized by the retail store system using the store controller to determine: relevant products for a consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data; 2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated March 25, 2022 After Final Office Action of January 25, 2022 wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage” " simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of providing incentives [coupons] to encourage desired behavior ([0004] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 4-6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-6 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
		
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (2016/0063532) in view of Doak (2013/0290088).

Claim 1
Loeb discloses a promotions system server configured to increase customer purchases:
a server system comprising an approved product list server coupled to a promotion analysis server (Loeb [0078]); See at least “The health promotion organization 704 may transmit the eating goals/guidelines [approved product list] for the participant to the system computer 702 and may also indicate to the system computer 702 [promotion analysis server] a level and/or duration of time of funding for incentives that the health promotion organization 704 will make available to induce the participant to adopt healthy eating habits….The incentive/disincentive data may reflect a diet strategy [approved product list] designed for the user, and may implement and/or reflect one or more rules intended to govern the user's food purchasing habits.”
the server system configured to communicate with a retail store system comprising a store controller (Loeb [0172][0034]); See at least “The invention allows consumers to secure promotional rewards, such as rebates for purchases or any other desired action, by electronically submitting proof-of-performance, such as proof-of-purchase or proof-of-visit, to the reward sponsor or reward processor in a proof-of-performance verification system. Such actions may occur either in physical retail outlets, at an in-store kiosk or scanning system, on the Internet, by using a webcam attached to a computer, on a communication device 108 such as a mobile phone or web enabled digital camera…[emphasis added]”
the approved product list server configured to develop and transmit a list of approved products and medically tailored meals ("MTM") data managed by the server system (Loeb [0078]-[0081]); Where the system computer [server] provides incentives when a user purchases fresh fruit [approved product]. See also [0078] for “MTM” at least “a health promotion organization 704 may perform a health assessment on a participant and may establish healthy eating goals/guidelines for the participant…. The incentive/disincentive data may reflect a diet strategy designed for the user, and may implement and/or reflect one or more rules intended to govern the user's food purchasing habits.”
the store controller configured to communicate with one or more terminals within a retail store environment (Loeb [0034][0041][0043]);  See at least “The invention allows consumers to secure promotional rewards, such as rebates for purchases or any other desired action, by electronically submitting proof-of-performance, such as proof-of-purchase or proof-of-visit, to the reward sponsor or reward processor in a proof-of-performance verification system. Such actions may occur either in physical retail outlets, at an in-store kiosk or scanning system, on the Internet, by using a webcam attached to a computer, on a communication device 108 such as a mobile phone or web enabled digital camera…[emphasis added]”
a processor; and a storage device commutatively coupled to the process, the storage device comprising (Loeb [0005]):
logic configured to be processed by the processor to [0013]: receive promotion data; generate a first set of coupon data based upon the promotion data (Loeb [0140][Claim 3]); See “In some embodiments, as noted above, at least some of the offers may be offers generated specifically for, and available only to, the user.”
Loeb does not explicitly disclose logic. However, Loeb teaches methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor [0160]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that logic is used to process information because that is how processor work. 
transmit generated coupon data to a retail server; wherein the generated coupon data comprises approved products list data and medically tailored meals data MTM  data- (Loeb [0012][0118]). See at least “a rewards offer facility that comprises coupons, rebates, or other incentives related to the shopping list items, wherein when the shopping list item is recognized, the shopping list item is searched in a database of coupons or rebates or other purchase incentives for a match to communicate to a user.” See also [0073] “In particular, a system 700 that promotes healthy eating habits may be provided. The wellness promotion system may, like the proof-of-performance system described above, use images of paper purchase receipts, digital receipts or other means to verify purchases (i.e., food purchases) by system participants, and may award incentives and/or apply disincentives to the participants based on the verified food purchases to induce participants to engage in and maintain healthy eating habits, as reflected in the participants' purchasing habits.”
Loeb teaches the user selecting the offers they want to use. Loeb does not explicitly disclose the identification card linking the medically tailored meals. Doak teaches
wherein a user card comprising an identifier is utilized by the retail store system using the store controller to determine: relevant products for a consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data; 2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated March 25, 2022 After Final Office Action of January 25, 2022 wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage (Doak [0020][0021]) Where the reference teaches that a participant enrolls in the incentive program by registering a card. See [0020] “the employee is given incentivized healthy eating indications by being informed that certain foods the employee may purchase are incentivized (e.g., by discounts or other benefits) at 220.” Paragraph [0021] teaches that participants can shop as they normally would and can purchase both products that are incentivized by the program ( e.g. products high in nutrition) and those which are not. The program can receive the transaction information from a retailer and rate each item purchased. The program can issue rewards such as discounts or coupons based on the score or rating of the purchased products.” Examiner has interpreted the rating of each item that is rated based on nutritional value [0017] to be Applicant’s MTM.  Examiner interprets the disclosure by the reference that allows the discount to be used for future purchases to be the metric data storage required by the claims.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a promotions system configured to increase customer purchases, as taught by Loeb, the retail server checks purchased products against the approved products list data using nutritional content data, as taught by Doak, to further ensure that healthy items are being purchased.

Claim 4
Loeb discloses the limitations above, but does not explicitly disclose: 
wherein checking the purchases against the medically tailored meals data comprises accessing data related to the nutritional content of the purchased products (Doak [0017][0018]). See at least “At step 120, the products are rated using a rating scale. For example, the rating scale can be the Nu Val® 1-100 scale developed by Yale Griffin Hospital and TopCo Associates. The rating can be based on a measure of nutrition of the products. For example, salmon fillet, which is high in nutrition, would rate under the Nu Val® scale as 87 points, whereas chocolate chip cookies, which are not very nutritious, would rate as 11 points.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a promotions system configured to increase customer purchases, as taught by Loeb, the retail server checks purchased products against the approved products list data using nutritional content data, as taught by Doak, to promote healthy items being purchased.

Claim 5
Loeb discloses the limitations above, but does not explicitly disclose: 
wherein the retail server provides a discount to at least one of the purchased products if at least a combination of two or more items within the purchased products qualify as a medically tailored meal based on the nutritional content data surpassing a first threshold (Doak [0017]-[0019]). See at least “At step 120, the products are rated using a rating scale. For example, the rating scale can be the Nu Val® 1-100 scale developed by Yale Griffin Hospital and TopCo Associates. The rating can be based on a measure of nutrition of the products. For example, salmon fillet, which is high in nutrition, would rate under the Nu Val® scale as 87 points, whereas chocolate chip cookies, which are not very nutritious, would rate as 11 points.”
Doak does not explicitly disclose that the discount is based on nutritional content data surpassing a first threshold. However, Doak teaches a rating based on a measure of nutrition of the products [0017]. A reward is determined based on the calculated rating. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that rating is based on nutritional content. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a promotions system configured to increase customer purchases, as taught by Loeb, the retail server checks purchased products against the approved products list data using nutritional content data, as taught by Doak, to encourage healthy items are being purchased.

Claim 6
Loeb discloses: 
wherein data relating to the purchased product is transmitted to the promotions system server upon completion (Loeb [0006]). See “The system may further include a reporting facility that provides real-time tracking of offers and redemptions. The system may further include a dashboard that allows offer sponsors to manage and track offers and redemptions.”

Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Applicant submits that amended Claim 1 is not directed to an abstract idea and is instead directed to patent-eligible subject matter.

Examiner respectfully disagrees. Applicant provides in the specification that coupons are typically applied to a single product or general class of products. Examiner submits that Medically Tailored meals are a class of product. Additionally the specification discloses that companies provide benefits for behavior that can lead to lower premiums and thus increase profits. These points are certain methods of organizing human activity because they are advertising, marketing or sales activities or behaviors; business relations. 


Applicant Argues: Applicant points to the examples of integrating an exception into a practical application set forth in the 2019 Memorandum, specifically "Example 35" discussed above that distinctly points out that:

Examiner respectfully disagrees. The instant claims are more closely related to Claim 1, which was deemed ineligible. The instant claims cite generic computing functions to receive data; generate coupons based on received data; match items selected to received data; and verify the data. There is data gathering and insignificant extra solution activity. Claim 2 of Example 35 cites generating a random code; reading an image from customer device that was also generated; decrypting code data and analyzing that data for a match. The claims remain ineligible.





Applicant Argues: Bascom
 Examiner respectfully disagrees. The Examiner notes that the fact pattern present in the Bascom v. AT&T case is entirely different than the fact pattern of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention is a combination of additional elements presents a specific, discrete implementation of the abstract idea. 

Moreover, the Examiner notes the following excerpt from Bascom (pages 12 and 14-17 of Opinion): 
“We agree with the district court that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (holding that "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)" is an abstract idea that "is not meaningfully different from the ideas found to be abstract in other cases...involving methods of organizing human activity"); see also Content Extraction, 776 F.3d at 1347 (finding that "1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory" was an abstract idea because "data collection, recognition, and storage is undisputedly well-known" and "humans have always performed these functions"); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (finding that "a process of organizing information through mathematical correlations" is an abstract idea). An abstract idea on "an Internet computer network" or on a generic computer is still an abstract idea. See Intellectual Ventures I, 792 F.3d at 1368 n.2 (collecting cases). 
“We agree with the district court that the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is inventive by itself[…]However, we disagree with the district court's analysis of the ordered combination of limitations[…] the claims may be read to “improve[] an existing technological process.” Id. at 2358 (discussing the claims in Diehr, 450 U.S. 175).”

Based on the decision detailed above, it is clear that the claims in Bascom were deemed eligible exclusively on the fact that the claimed solution was the combination of elements, and it was how those elements were all used together in combination relative to the state of the prior art as of the filing date that sufficiently moved the claims beyond an abstract idea itself or merely applying the abstract idea (i.e. filtering content) on a computer. 

Furthermore, any general allegation of patent eligibility because the instant claims may contain individual elements present in Bascom (e.g.. filtering, profile, ISP server) would be non-persuasive and insufficient to constitute eligible subject matter, as the Court was clear the individual elements were routine and conventional and thus not inventive, and it was the combination of those elements that was the deciding factor on eligibility. 

Moreover, it is clear from the Bascom decision that the apparent improvement was not merely directed to the abstract idea itself (i.e. filtering content), but to the actual technology. However, such an improvement is not readily apparent in the instant case. In fact, the instant application does not parallel the fact patterns in Bascom at all, and more importantly Applicant has failed to provide evidence on how the instant claims, and particularly the combination of the instant claimed elements, provide an improvement or solution to an existing technological process that can be considered some more than routine or conventional. 

Finally, generally speaking as it relates to Bascom, the Examiner notes that the ‘606 Patent of Bascom was directed towards technological processes of the late 1990's, and while the "inventive concept" was deemed patent eligible based on improving existing technological processes (as of the filing date), such an old and established improvement could now very well be considered routine and conventional relative to the current state of the art. Therefore, even if the instant case had an improvement paralleling that of Bascom (which the Examiner does not concede), the instant claims could still be deemed ineligible.



Applicant Argues: Applicant respectfully notes that the additional elements in amended Claim 1 as noted above with the underlined components and bolded operations, provide an inventive concept and thus represent significantly more, because these underlined components and bolded operations are a practical implementation of the alleged abstract idea that facilitate providing relevant products and medically tailored meals for a consumer in a non-conventional and non-generic way, even though the steps may use well-known components.

In combination, the steps disclose a sequence of operations that include storing promotion data, receiving an input [items selected by the user], retrieving stored promotion data in response to the input and displaying the retrieved data [items eligible for discount]. The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system.

None of the claims (independent or dependent) effects an improvement to another technology or technical field; nor does any of the claims amount to an improvement to the function of any computing device.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.



Applicant's arguments with respect to the arguments and amendments presented have been fully considered but they are not persuasive. 

Applicant Argues: The cited art is silent with respect to teaching, suggesting or otherwise motivating at least a "user card comprising an identifier is utilized by the retail store system using the store controller to determine ... relevant products for a consumer using the card"; and " wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage."

Examiner agrees. Examiner has relied on Doak for the teaching

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681